Richard S. Heller, J.
The claimant was the owner on April 24, 1952 of approximately 144 acres of land located in the town of Van Burén, Onondaga County, New York, on which were situated a farmhouse, barn and out buildings, all of which were in a poor state of repair and without modern facilities. None of the buildings were included in the taking by the Thruway Authority.
The Thruway Authority on April 24, 1952 appropriated 9.227 acres of land (see map for description) belonging to claimant by filing a copy of the appropriation map with the County Clerk of Onondaga County. Personal service was made on February 19, 1953 and the claim was filed with the Clerk of the Court of Claims on April 8, 1953.
Prior to the appropriation the claimant’s land was divided by what is known as the Brick Yard Road with 80 acres south and 64 acres north of the road. By the appropriation the State has divided the southern portion again and has left 38 acres of land without access.
In addition to the 9.227 acres appropriated and the 38 landlocked acres, the claimant has lost a valuable water supply. New fencing will be needed if he is to use his land for farming purposes and the value of the farm has been diminished by eliminating the acreage from the total.
It is the opinion of the court that the fair and reasonable market value of claimant’s land prior to the appropriation was $18,400 and that the fair and reasonable market value after the appropriation was $13,130.
Claimant has been damaged in the sum of $5,270 and is entitled to judgment in that amount with interest from April 24, 1952 to the date of entry of judgment.
The above includes all damage, actual, consequential and possible restriction of the use of lands for billboards or allied purposes.
The best available use of the land was for farming.
The claim has not been assigned.
The court has viewed the premises.
Submit findings.